                     IN THE UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT COURT OF ILLINOIS, EASTERN DIVISION

In re: Lion Air Flight JT 610 Crash        Lead Case: 1:18-cv-07686
                                           Case Nos.: 1:19-cv-02764 and 1:19-cv-05311
RINI EKA A. SOEGIYONO,                     (Soegiyono Actions)
Administrator of the Estate of NIAR RURI
SUNARNIATI SOEGIYONO, deceased, et         Related to Case No.: 1:19-cv-05311 (Nurdin
al.;                                       Action)
                  Plaintiff,
                                           Assigned for all purposes to the Hon. Thomas
                 vs.                       M. Durkin

THE BOEING COMPANY, a corporation,         DECLARATION OF SANJIV N. SINGH IN
                                           SUPPORT OF PLAINTIFF SOEGIYONO’S
                   Defendants.             COUNSEL’S OPPOSITION TO MOTION
RINI EKA A. SOEGIYONO,                     TO COMPEL BINDING ARBITRATION
Administrator of the Estate of ANDRI
WIRANOFA, deceased, et al.                        Hearing Information
                                                  Date: March 22, 2021
              Plaintiff,                          Time: 10:00 AM

                 vs.

THE BOEING COMPANY, a corporation,

                       Defendants.


Related to:

NURDIN RAKHMAN SEMENDAWAI,
Administrator of the Estate of ANDRI
WIRANOFA, deceased, et al.

       Plaintiff,

                 vs.

THE BOEING COMPANY, a corporation,

                       Defendants.




   DECLARATION OF SANJIV N. SINGH IN SUPPORT OF PLAINTIFF SOEGIYONO’S COUNSEL’S
             OPPOSITION TO MOTION TO COMPEL BINDING ARBITRATION
                           DECLARATION OF SANJIV N. SINGH

   I, SANJIV N. SINGH, do hereby DECLARE as follows:

1. I am licensed to practice in the State of California and have been counsel engaged by

   Plaintiffs in this matter. I am the principal and owner of the firm Sanjiv N. Singh, a

   Professional Law Corporation (“SNS”). I have personal knowledge of the matters stated

   below, and if called as a witness, could and would testify thereto.

2. My practice, along with Indrajana Law Group, a PLC (“ILG”) and Kabateck LLP

   (“KBK”) was engaged by Plaintiff Rini Eka A. Soegiyono in February 2019. SNS is an

   independent firm from ILG and KBK, and it does not act as an agent for any other entity.

   As such, I cannot speak for either ILG or KBK because they are separate firms and they

   are independent from me and my practice.

3. On June 17, 2020, I telephonically appeared before this Court for a hearing on Plaintiff

   Soegiyono’s Motion to Appoint Guardian Ad Litem. Also present in the conference room

   with me at the time was Mr. Michael Indrajana of ILG, and Mr. Indrajana was listening

   in the background as co-counsel and as a critical backup in the event I needed additional

   information during the hearing. I have reviewed the transcript from that hearing and my

   own notes, and I did not agree in any official or definitive manner, nor did any other firm

   agree, to any arbitration at the hearing.

4. Between June 2020 to September 2020, I exchanged several emails with Mr. Charles

   Herrmann from HLG regarding the potential choice of dispute resolution of the attorneys’

   fee dispute before Judge O’Connell. I did not agree to a binding arbitration, but I was not

   opposed to and was considering a non-binding arbitration or neutral evaluation before

   Judge O’Connell at that time. In California, fee disputes are sometimes successfully

   resolved through informal non-binding arbitrations and/or neutral evaluation through the

   California State Bar program known as the Mandatory Fee Arbitration program or other

   private non-binding arbitration.


                                         1
DECLARATION OF SANJIV N. SINGH IN SUPPORT OF PLAINTIFF SOEGIYONO’S COUNSEL’S
          OPPOSITION TO MOTION TO COMPEL BINDING ARBITRATION
   I declare under penalty of perjury under the laws of the State of California and Illinois

that the foregoing is true and correct to the best of my knowledge or belief based on reliable

information.

           DATED this 5th day of March 2021, at San Mateo, California.



                                                 ______________________________

                                                 SANJIV N. SINGH




                                         2
DECLARATION OF SANJIV N. SINGH IN SUPPORT OF PLAINTIFF SOEGIYONO’S COUNSEL’S
          OPPOSITION TO MOTION TO COMPEL BINDING ARBITRATION
